81 F.3d 173
96-1 USTC  P 50,219
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Lindsey K. SPRINGER, Plaintiff-Appellant,v.Paul A. Bischoff, Leella J. Bischoff, Harold D. Boos,Michelle D. Brashier, Dowell N. Buckner, Lawrence M.Buckner, Ronald Wayne Buck, Suzanne Buck, Thomas M. Burton,Russell L. Dark, Tom D. Davenport, Jeanne J. Davenport,Dennis Dazey, Carol D. Dazey, Charles D. Hathaway, Judy E.Hathaway, Robert L. Huffman, Norma W. Huffman, John P.Krueger, James L. Lambert, Stephanie V. Krueger, Vernon L.Noah, Marlene D. Noah, Marcus Craig, Jan R. Oswalt, WilliamD. Perry, Georgia M. Perry, Jeffrey A. Robbins, Cynthia K.Robbins, Jonathan C. Shannon, Gaylord D. Snitker, Sandra W.Snitker, Jim A. Spargur, Barbara J. Sparks, John N. Teel,James R. Timmons, Jim H. Waggoner, Wanda J. Waggoner, KentonD. Whitham, Jean D. Whitham, Melvin D. Whitham, Reta M.Whitham, Rodney K. Williams, Anetta L. Williams, DavidWollman, Aline Wollman, James E. Turner, Marsha R. Turner,Robert D. Hembree, Plaintiffs,v.INTERNAL REVENUE SERVICE, sued as:  Collector of InternalRevenue;  John Doe, sued as John Does I through10, Defendants-Appellees.Lindsey K. SPRINGER, Paul A. Bischoff, Leella J. Bischoff,Harold D. Boos, Michelle D. Brashier, Dowell N. Buckner,Lawrence M. Buckner, Ronald Wayne Buck, Suzanne Buck, ThomasM. Burton, Russell L. Dark, Tom D. Davenport, Jeanne J.Davenport, Dennis Dazey, Carol D. Dazey, Charles D.Hathaway, Judy E. Hathaway, Robert L. Huffman, Norma W.Huffman, John P. Kruger, James L. Lambert, Stephanie V.Krueger, Vernon L. Noah, Marlene D. Noah, Marcus Craig, JanR. Oswalt, William D. Perry, Georgia M. Perry, Jeffrey A.Robbins, Cynthia K. Robbins, Jonathan C. Shannon, Gaylord D.Snitker, Sandra W. Snitker, Jim A. Spargur, Barbara J.Sparks, John N. Teel, James R. Timmons, Jim H. Waggoner,Wanda J. Waggoner, Kenton D. Whitham, Jean D. Whitham,Melvin D. Whitham, Reta M. Whitham, Rodney K. Williams,Anetta L. Williams, David Wollman, Aline Wollman, James E.Turner, Marsha R. Turner, Robert D. Hembree, Timothy Farr,Timothy F. Goddard, Young Ja Goddard, Richard Labat, RebeccaJ. Labat, Plaintiffs-Appellants,v.INTERNAL REVENUE SERVICE, sued as:  Collector of InternalRevenue;  John Doe, sued as John Does I through10, Defendants-Appellees.
No. 95-5072.
United States Court of Appeals, Tenth Circuit.
April 8, 1996.
ORDER AND JUDGMENT1

1
Before KELLY and BARRETT, Circuit Judges, and BROWN,** Senior District Judge.


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of these consolidated appeals.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The cases are therefore ordered submitted without oral argument.


3
We note initially that these appeals proceed only as to Lindsey K. Springer because none of the other pro se parties signed the brief.   See 10th Cir.  R. 46.5.   Mr. Springer, who is proceeding pro se, is precluded from representing any others in these appeals because he is not a member of the bar.


4
Mr. Springer's allegations on appeal are without merit.   It is clear that the district court was correct in substituting the United States of America as the proper defendant with respect to these claims.  26 U.S.C. 7422(f)(2) and 7433(a).   It is also clear the district court correctly dismissed plaintiffs' complaint for lack of subject matter jurisdiction.


5
The government moved for sanctions against Mr. Springer, and Mr. Springer has not responded, although he had an opportunity to do so.   We agree that the appeals in this case are frivolous.   Pursuant to our authority under 28 U.S.C.1912 and Fed.  R.App. P. 38, we hereby impose sanctions on Mr. Springer in the amount of $2,000 in lieu of costs and attorney fees.   All other outstanding motions are denied.


6
The judgment of the United States District Court for the Northern District of Oklahoma is AFFIRMED for substantially the same reasons as set forth in its February 22, 1995 order.


7
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 Honorable Wesley E. Brown, Senior District Judge, United States District Court for the District of Kansas, sitting by designation